Citation Nr: 1010913	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  00-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The Veteran served on active duty in the United States Army 
from February 1967 to June 1969.

In November 1999 the Veteran filed a claim seeking, in part, 
entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine disability.  In an April 2000 rating decision, 
the RO denied the Veteran's claim.  The Veteran perfected his 
appeal with the timely submission of his VA Form 9 in August 
2000.

In July 2001, the Board remanded this case for additional 
development.  The case was then readjudicated by the RO in 
August 2002 and returned to the Board.  In October 2003, the 
Board again remanded the Veteran's claim for additional 
development.  Thereafter, a supplemental statement of the 
case (SSOC) was issued by the RO in October 2007.  

In a February 2008 decision, the Board denied entitlement to 
compensation under 38 U.S.C. § 1151 for a cervical spine 
disability.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court). 
 Pursuant to a Joint Motion for Remand (JMR), the Court, in a 
February 2009 Order, vacated the Board's February 2008 
decision and remanded the matter to the Board.  In the 
remand, the Court noted that the Board had determined that 
the Veteran's claim involved only a March 1999 cervical spine 
surgery, but did not consider a 'repeat surgery' performed in 
December 2000.  The Court found that the Board failed to 
address the Veteran's contention that the December 2000 
surgery, in conjunction with the March 1999 surgery, 
aggravated his cervical spine condition.  Additionally, the 
Court found that the Board failed to consider medical 
evidence of record indicating that the surgeries were 
interrelated insofar as constituting a single treatment plan 
for the Veteran's spine disability.  The Court then remanded 
the case to the Board to explain whether the Veteran's 
contentions, when read sympathetically, amended the original 
claim to include the December 2000 surgery.  The case is now 
before the Board once again for adjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The medical evidence of record indicates that the Veteran 
developed neck pain which radiated into his shoulders along 
with numbness and tingling in his upper extremities.  In 
March 1999 the Veteran underwent an elective C5-6 anterior 
cervical diskectomy and fusion.  Subsequent to that surgery, 
the Veteran experienced recurrent pain and radiculopathy.  
See a January 2002 VA examination report.  In December 2000 
the Veteran underwent a second surgery to his cervical spine 
and a plate was installed between his C4-5 vertebrae. 

In November 1999, the Veteran filed his claim seeking 
entitlement to 38 U.S.C.A. § 1151 benefits for the March 1999 
surgery.  In January 2002, the Veteran stated that since the 
March 1999 surgery, he had undergone a December 2000 surgery 
of the cervical spine that was supposed to alleviate his 
symptoms, but that his spine condition had become 
progressively worse with weakness, numbness and pain 
radiating bilaterally in the arms and legs.  The Board finds 
that a liberal reading of the Veteran's statement, in light 
of the evidence of record, amended his original claim to 
include residuals from the second surgery.  In this regard, 
the Veteran has indicated that his symptoms from the two 
surgeries are interrelated.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon 
v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2009).  In this case, the 
Veteran alleges that his current cervical spine condition is 
the result of both the 1999 and 2000 surgeries; that he 
experienced worsening symptoms after the first surgery; that 
the second surgery was to correct or alleviate symptoms from 
the first surgery; and that he has current additional 
cervical spine disability due to the surgical treatment 
provided by VA.  He essentially asserts that the two 
surgeries constituted a single treatment plan and as such, 
the claim for compensation under 38 U.S.C.A. § 1151 for the 
residuals of the 2000 surgery is intertwined with the claim 
for compensation under 38 U.S.C.A. § 1151 for the residuals 
of the 1999 surgery.  Based on the foregoing, the Board finds 
that the Veteran has raised a 38 U.S.C.A. § 1151 claim, to 
include both surgeries.  See, e.g., Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a Veteran's claim for the second 
issue).

A VA medical opinion was provided by C.T., M.D., in March 
2002; this examiner also provided a May 2006 supplemental 
opinion.  In his March 2002 opinion, Dr. C.T. stated that in 
March 1999 the Veteran "presented with radicular type 
symptomatology.  He was diagnosed as having a herniated 
cervical disk.  He underwent the appropriate procedure.  When 
his symptoms recurred or persisted, it was felt that possibly 
that the symptoms were coming from a different level and he 
underwent surgery for that problem."  He also stated that the 
Veteran's postoperative condition was foreseeable and that 
the Veteran "suffered the usual disability and impairment 
which is discussed in the industrial world."  In May 2006 Dr. 
C.T. stated that "none of anything that [the Veteran] 
experiences has anything to do with carelessness, negligence, 
lack of proper skill or errors in judgment."

The Board notes that Dr. C.T.'s medical opinion, although 
based on a review of the complete evidence of record, 
specifically addressed only the March 1999 surgery and did 
not comment with regard to the December 2000 surgery.  In 
fact, no opinion has been provided regarding the Veteran's 
second surgery.  Therefore, the record shows that the 
Veteran's claim, with regard to the second surgery, has not 
been developed or adjudicated by the RO.  Thus, the RO must 
develop and adjudicate the expanded issue on appeal with 
regard to the December 2000 surgery, in accordance with VA's 
duty to assist.

Additionally, the Board notes that the Veteran's December 
2000 surgery records from the Minneapolis VA Medical Center 
(VAMC) have not been associated with the claims file.  The 
record indicates that multiple requests were made for the 
records and that the records may have been initially 
transferred to the Lincoln, Nebraska VA Medical Center.  
Additional information indicates that the majority of the 
December 2000 surgical records may then have been transferred 
from the Lincoln VAMC to Grand Island and then to Walla 
Walla.  The record contains no response from Walla Walla as 
to whether hard copies of the Veteran's December 2000 medical 
records are at that facility.  In the JMR in this case, the 
parties noted that although the Board in its now-vacated 
decision stated that "the medical records surrounding 
[Appellant's] December 2000 operation were no longer 
available", the conclusion appeared inaccurate as the record 
includes operating room examination reports on the day of the 
Veteran's surgery.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO 
should attempt once again to locate these records.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 38 
C.F.R. § 3.159(c)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's hospital records 
from the VA Medical Center in Minneapolis, 
Minnesota pertaining to cervical spine 
surgery in December 2000.  Request consent 
forms, hospital summaries, reports of 
surgery, and postoperative surgical 
reports.  Efforts to obtain these records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified and this should 
be documented for the record.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2009).

2.  Schedule the Veteran for a VA 
examination of the cervical spine.  The 
examiner should review the complete 
evidence of record, including all surgical 
reports, prior to the examination.  

Then, the physician should render an 
opinion, consistent with the record and 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the Veteran incurred additional 
disability as the result of the December 
2000 cervical spine surgery.  If so, he or 
she should also opine as to whether the 
proximate cause of such disability was (a) 
carelessness, negligence, or lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA, or (b) an event not reasonably 
foreseeable.  A rationale should be 
provided for all medical opinions 
expressed.

The Veteran must be given appropriate 
notice of the scheduled examination.  

3. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
determine whether the Veteran is entitled 
to compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 as a result of 
surgical treatment provided by VA in March 
1999 and/or December 2000.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



